Title: From George Washington to Colonel David Henley, 25 November 1778
From: Washington, George
To: Henley, David


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.]25th Novemr 1778
  
  You will perceive by the inclosed that there is a quantity of provision below and West of Bedford which will be sold to or taken by the enemy except it is removed before the light troops f<all back—>You will therefore send out parties, agreeable to Mr Colts request, under good and careful Officers, who will be directed by Mr Leak of Bedford how and where they are to proceed. They are to take no more from the inhabitants than what they intended for sale, or what they can spare without distressing their families. Nothing is to be taken by way of plunder under any pretence whatever. The Commissary is either to pay or give proper Certificates for whatever he takes. I am Dear Sir Yr most obt Servt
  
    Go: Washington
  
  
P.S. You will keep every thing in readiness for the detachments to join their Corps whenever they are ordered which will be in a few days.
  
